SCHWARTZ, Chief Judge
(dissenting).
In the order now before us, the trial court reinstated, without further testimony, the “visitation” provisions of the order this court reversed in its entirety in Alonso v. Alonso, 432 So.2d 174 (Fla. 3d DCA 1983). I believe that the present order constitutes an unauthorized departure from our earlier mandate and should therefore itself be reversed. John Crescent Inc. v. Peterson, 401 So.2d 1150 (Fla. 4th DCA 1981), rev. denied, 412 So.2d 469 (Fla.1982); Robinson v. Gale, 380 So.2d 513 (Fla. 3d DCA 1980); Goodner v. Shapiro, 367 So.2d 1110 (Fla. 3d DCA 1979).